                                     UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF TEXAS
                                            WACO DIVISION

TIPTON INTERNATIONAL, INC.                                  §
                                                            §
          PLAINTIFF,                                        §
                                                            §
v.                                                          §   CIVIL ACTION NO. 6:20-cv-554
                                                            §
VETBIZCORP LLC AND                                          §
SAMUEL CODY                                                 §
                                                            §
          DEFENDANTS.                                       §


                    DEFENDANTS’ VETBIZCORP, LLC AND SAMUEL CODY’S
                           NOTICE OF REMOVAL OF ACTION


TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Defendants VETBIZCORP, LLC and SAMUEL CODY (“Defendants”) and files

this Notice of Removal of Action (“Notice of Removal”) and state:

                                          I.          STATEMENT OF THE CASE

          1.         On February 7, 2020, Plaintiff Tipton International, Inc. (“Plaintiff”) filed an Original

Petition against Defendants in the lawsuit styled Tipton International, Inc. v. Vetbizcorp, LLC and Samuel

Cody, Cause No. 2020-479-5; pending in the District Court of the 414th Judicial District of McLennan

County, Texas. Plaintiff’s Original Petition asserted claims against Defendants for breach of contract

and attorney’s fees.

          2.         At the time of the filing of the state court action and at the time of the filing of the

Notice of Removal, Plaintiff was and is a citizen of the State of Texas. Plaintiff resides and does

business in McLennan County, Texas.




NOTICE OF REMOVAL OF ACTION                                                                        Page 3 of 7
Tipton International, Inc. v. Vetbizcorp LLC et al.
          3.         Defendant Vetbizcorp, LLC was, at the time of the filing of this action, and still is, a

foreign limited liability company organized and existing under the laws of the state of Nevada, whose

home office is located in North Carolina.

          4.         Defendant Samuel Cody is an individual nonresident of Texas, whose residence is

located in North Carolina.

                                     II.         REMOVAL BASED ON DIVERSITY

          5.         This is a civil action of which the Court has original jurisdiction under 28 U.S.C. §1332

and is one which may be removed pursuant to the provisions of 28 U.S.C. §1441(b) where the matter

in controversy exceeds the sum of $75,000, exclusive of interest and costs (as demonstrated in

Plaintiff’s Original Petition) and is between citizens of different states.

                 III.      AMOUNT IN CONTROVERSY REQUIREMENT SATISFIED

          6.         Plaintiff’s Original Petition states that Plaintiff seeks monetary relief over $100,000 but

not more than $200,000, which satisfies the amount in controversy requirement of 28 U.S.C. §1441(b).

See Exhibit No. 1, p. 1.

                                           IV.        TIMELINESS OF REMOVAL

          7.          Removal is timely under 28 U.S.C. §1446(b) because less than thirty (30) days have

passed since Plaintiff’s Original Petition was served upon Defendants Vetbizcorp, LLC and Samuel

Cody. Specifically, Plaintiff served Defendants by certified mail, return receipt requested through the

Texas Secretary of State. Defendants received service of process of Plaintiff’s Original Petition from

the Texas Secretary of State on May 27, 2020.

                          V.        ATTACHMENT OF STATE COURT PLEADINGS

          8.         A true and correct copy of all process, pleadings and orders, including the Plaintiff’s

Original Petition, that were filed in this case during the pendency of proceedings in state court are




NOTICE OF REMOVAL OF ACTION                                                                          Page 4 of 7
Tipton International, Inc. v. Vetbizcorp LLC et al.
attached as Exhibit No. 1 and incorporated by reference herein.           There have been no other

proceedings in state court.

                        VI.       NOTICE OF REMOVAL GIVEN TO STATE COURT

          9.         This Notice of Removal is being filed with the 414th Judicial District Court of

McLennan County, Texas on the date of this filing with the United States District Court for the

Western District of Texas, Waco Division. A copy of the notice provided to the state court is attached

to Exhibit No. 1 in support of this Notice of Removal.

                                                      VII.   NON-WAIVER

          10.        Nothing in this Notice of Removal is intended as a waiver or relinquishment of

Defendants’ right to assert any defense or affirmative matter.

                                                         VIII. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request that further

proceedings in the state court action be discontinued, that Case No. 2020-479-5, filed and pending in

the District Court of the 414th Judicial District, McLennan County, Texas, be removed to the United

States District Court for the Western District of Texas, Waco Division, and that this Court assume

full jurisdiction over this action as provided by law.




NOTICE OF REMOVAL OF ACTION                                                                Page 5 of 7
Tipton International, Inc. v. Vetbizcorp LLC et al.
 Dated: June 22, 2020



                                                            Respectfully submitted,

                                                            JOHNSON HOBBS SQUIRES, LLP

                                                            /s/ Ryan C. Johnson
                                                            _______________________________
                                                             Ryan C. Johnson
                                                             State Bar No. 24048574
                                                             Aaron M. Wilkerson
                                                             State Bar No. 24047104
                                                             The Roosevelt Tower
                                                             400 Austin Avenue, Suite 903
                                                             Waco, Texas 76701
                                                             (254) 732-2242
                                                             (866) 627-3509 facsimile
                                                             rjohnson@jhsfirm.com
                                                             awilkerson@jhsfirm.com

                                                            ATTORNEYS FOR DEFENDANTS


                                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading has been
served on all counsel of record pursuant to the Federal Rules of Civil Procedure on this the 22nd day
of June 2020, as follows:

                                                       MARCUS MATAGA
                                                       PAKIS, GIOTES, PAGE & BURLESON, P.C.
                                                       400 Austin Ave., Ste. 400
                                                       P.O. Box 58
                                                       Waco, Texas 76703
                                                       mataga@pakislaw.com

                                                       ATTORNEYS FOR PLAINTIFF

                                                       /s/ Ryan C. Johnson_______________
                                                       Ryan C. Johnson




NOTICE OF REMOVAL OF ACTION                                                                   Page 6 of 7
Tipton International, Inc. v. Vetbizcorp LLC et al.
EXHIBIT 1
                                                      CAUSE NO. 2020-479-5

TIPTON INTERNATIONAL, INC.                                     §             IN THE DISTRICT COURT
                                                               §
          PLAINTIFF,                                           §
                                                               §
v.                                                             §             OF MCLENNAN COUNTY
                                                               §
VETBIZCORP LLC AND                                             §
SAMUEL CODY                                                    §
                                                               §
          DEFENDANTS.                                          §             414TH JUDICIAL DISTRICT


                DEFENDANTS’ NOTICE OF REMOVAL TO FEDERAL COURT


TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW Defendants VETBIZCORP LLC and SAMUEL CODY (“Defendants”) and give

notice to the 414th Judicial District Court of McLennan County, Texas, that Cause No. 2020-479-5

has been removed to the United States District Court for the Western District of Texas, Waco

Division. A copy of the Notice of Removal of Action, which is being filed with the Federal Court, is

attached as Exhibit “A” to this notice.

          Defendants further certify that counsel for Plaintiff has been notified of this removal and has

been served a copy of this Notice of Removal of Action.




NOTICE OF REMOVAL OF ACTION                                                                   Page 1 of 7
Tipton International, Inc. v. Vetbizcorp LLC et al.
 Dated: June 22, 2020



                                                           Respectfully submitted,

                                                           JOHNSON HOBBS SQUIRES, LLP

                                                           /s/ Ryan C. Johnson
                                                           _______________________________
                                                            Ryan C. Johnson
                                                            State Bar No. 24048574
                                                            Aaron M. Wilkerson
                                                            State Bar No. 24047104
                                                            The Roosevelt Tower
                                                            400 Austin Avenue, Suite 903
                                                            Waco, Texas 76701
                                                            (254) 732-2242
                                                            (866) 627-3509 facsimile
                                                            rjohnson@jhsfirm.com
                                                            awilkerson@jhsfirm.com

                                                           ATTORNEYS FOR DEFENDANTS


                                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing pleading has been
served on all counsel of record pursuant to the Federal Rules of Civil Procedure on this the 22nd day
of June 2020, as follows:

                                                      MARCUS MATAGA
                                                      PAKIS, GIOTES, PAGE & BURLESON, P.C.
                                                      400 Austin Ave., Ste. 400
                                                      P.O. Box 58
                                                      Waco, Texas 76703
                                                      mataga@pakislaw.com

                                                      ATTORNEYS FOR PLAINTIFF

                                                      /s/ Ryan C. Johnson_______________
                                                      Ryan C. Johnson




NOTICE OF REMOVAL OF ACTION                                                                  Page 2 of 7
Tipton International, Inc. v. Vetbizcorp LLC et al.
